12/23/2021



           IN THE SUPREME COURT OF THE STATE OF MONTANA               Case Number: DA 21-0537


                                        DA 21-0537


FRANK L. HART and OPAL A. HART,

            Plaintiffs and Appellees,

      v.

GEORGE W. HALE aka GEORGE WILLIAM
HALE, individually and as Personal Representative
of the Estate of Cecil Elmer Hal, Personal
Representative of the Estate of Volney Hale,
and Co-Trustee of the Hale Family Trust Dated           FILED
3/13/2019; HEIRS OF JACK E. HALE,
DECEASED; HEIRS OF STEVE M. HALE,                         DEC 2 3 2021
                                                        Bowell
                                                                Greenwood
DECEASED, DAVID E. HALE; WINONA M.                    Clerk of Supreme
                                                                       Court
                                                         State of Montana
HALE; and DEEANN HALE, Trustee of the Hale
Family Trust Dated 3/13/2019; HEIRS OF JACK
E. HALE, DECEASED, HEIRS OF STEVE M.
HALE, DECEASED; DAVID E. HALE;
WINONA M. HALE; AND DEEANN HALE,
Trustee of the Hale Family Trust dated 3/13/2019;
                                                     ORDER
UNKNOWN HEIRS OF CECIL HALE;
UNKNOWN HEIRS OF VOLNEY HALE; AND
ALL OTHER PERSONS, UNKNOWN,
CLAIMING OR WHO MIGHT CLAIM ANY
RIGHT, TITLE, ESTATE OR INTEREST IN OR
LIEN OR ENCUMBRANCE UPON THE REAL
PROPERTY DESCRIBED IN THE COMPLAINT
ADVERSE TO THE PLAINTIFF'S OWNERSHIP
OR ANY CLOUD UPON PLAINTIFFS' TITLE
THERETO, WHETHER SUCH CLAIM
OR POSSIBLE CLAIM BE PRESENT OR
CONTINGENT,

            Defendants.

GEORGE W. HALE aka GEORGE WILLIAM
HALE, individually and as Personal Representative
of the Estate of Cecil Elmer Hal, Personal
Representative of the Estate of Volney Hale, and
Co-Trustee of the Hale Family Trust Dated
3/13/2019;

             Counterclaimants and Appellants,

FRANK L. HART and OPAL A. HART;
MONTANA DEPARTMENT OF REVENUE; and
ALL OTHER PERSONS UNKNOWN,
CLAIMING OR WHO MIGHT CLAIM ANY
RIGHT, TITLE, ESTATE OR INTEREST IN OR
LIEN OR ENCUMBRANCE UPON THE REAL
PROPERTY DESCRIBED IN THE COMPLAINT
ADVERSE TO THE PLAINITTT'S OWNERSHIP
OR ANY CLOUD UPON PLAINTIFFS' TITLE
THERETO, WHETHER SUCH CLAIM OR
POSSIBLE CLAIM BE PRESENT OR
CONTINGENT,

             Counter-Defendants.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellants' opening brief
filed on December 22, 2021, this Court has determined that the brief does not comply
with the Rules and must be resubmitted.
       M. R. App. P. 2(4) requires the caption of an appeal to "list the parties in the same
order as the caption used in the district court, with the addition of the designations
`appellant' and 'appellee' as appropriate." The Appellants' opening brief does not list the
parties in the same order as the caption used in the district court.
       M. R. App. P. 11(4)(e) requires a certificate of compliance, which states the
document's line spacing and that the document complies with word and/or page count
limits. While the Appellants' opening brief contains a certificate of compliance, it does
not contain the word count of the document.
       M. R. App. P. 11(6)(a) requires the front cover of the brief of an appellant be blue.
The front cover of the Appellants' opening brief is not blue.
       M. R. App. P. 12(1)(f) requires a summary of the argument which "shall contain a
succinct, clear, and accurate statement of the arguments made in the body of the brief[.]"
While the Appellants' opening brief contains a section entitled "Summary of Argument, '
it is over eight pages long and encornpasses all of the Appellants' arguments.
       M. R. App. P. 12(1)(g) requires a brief to contain an argument section, distinct
from the summary of the argument, which contains the "contentions of the appellant with
respect to the issues presented and the reasons therefor, with citations to the authorities,
statutes, and pages of the record relied on[.]" The Appellants' opening brief does not
contain a separate argurnent section.
       M. R. App. P. 12(1)(i) requires that an appellant must attach an "appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support." While the Appellants have provided the District
Court's final judgment order, their appendix does not contain the relevant summary
judgment' order from which they appeal.
Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT. IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order rnay be rnade to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning- the referenced
copies of Appellants' brief will be billed to Appellants by the Clerk of this Court and
shall be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the tiines for any subseqUent briefing contained
in M. R. App. P. 13 shall run frorn the date of filing of the revised brief
       The Clerk of this Court is directed to mail a true copy of this Order to Appellants
and to mail a true copy of this Order to all counsel upon whom the brief was served.
DATED this,231 day of December, 2021.
                                        For the Court,




                                                     Justice